DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment discussed in an interview with Applicant’s representative, Bing Ai, on January 27, 2022, was given by Applicant on January 28, 2022.

2. (Currently Amended)	The memory controller of claim 1, wherein the operation mode controller includes: 
5a standby entry time adjuster configured to decrease the standby entry time in case that the number of the first host idle intervals [[that]] is equal to a first reference number or increase the standby entry time in case that the number of the second host idle intervals [[that]] is equal to a second reference number; and 


4. (Currently Amended)	The memory controller of claim 2, wherein the standby mode controller is configured to determine the operation mode as an active mode in response to receiving the one or more requests from the host, the receiving occurring in the standby mode.  

5. (Currently Amended)	The memory controller of claim 1, wherein each of the previous host idle intervals includes an internal busy period and an internal idle period[,] ; and 
wherein the operation mode controller is configured to determine the operation mode as the standby mode in case that [[an]] the internal idle period included in the current host idle interval exceeds the adjusted standby entry time.  

11. (Currently Amended)	A memory controller for controlling a memory device, 
wherein the memory controller is in communication with a host to 1oreceive one or more requests from the host and configured to enter a standby mode in case that a standby entry time has been expired, and the memory controller comprises: 
a temperature sensor configured to sense an internal temperature of the memory controller; 

an operation controller configured to control the memory device 20according to the operation mode[,] ;
wherein each of the host busy periods is a period between when a corresponding request is received from the host and when a response to the corresponding request is provided to the host.  

12. (Currently Amended)	The memory controller of claim 11, wherein the operation mode controller includes: 
a standby entry time adjuster configured to decrease the standby entry time in case that the internal temperature increases or increase the standby entry time in case that the internal temperature decreases; and 
a standby mode controller configured to determine the operation mode as the standby mode.  

17. (Currently Amended)	The method of claim 16, wherein the first host idle intervals are successively occurred as a part of the previous host idle intervals, the number of the first host idle intervals is equal to a first reference number, the second host idle intervals are successively occurred as another part of the previous host idle the second host idle intervals is equal to a second reference number.  

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A memory controller for controlling a memory device, 
wherein the memory controller is in communication with a host to receive one or more requests from the host and configured to operate in a 5standby mode based on a condition related to a standby entry time, and the memory controller comprises: 
an operation mode controller configured to adjust the standby entry time based on previous host idle intervals that occur before a current host idle interval, each previous host idle interval defined as an interval between 1ohost busy periods and each host busy period defined as an interval between a reception of a corresponding request from the host and a transmission of a response to the corresponding request to the host, and further configured to determine an operation mode based on a comparison between the adjusted standby entry time and the current host idle interval; and 
15an operation controller in communication with the operation mode controller to receive information from the operation mode controller on the operation mode and configured to control the memory device according to the operation mode, 
wherein the operation mode controller is further configured to adjust 20the standby entry time based on a number of first host idle intervals or another number of second host idle intervals, the first host idle intervals successively occurred as a part of the 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A memory controller for controlling a memory device, wherein the memory controller is in communication with a host to receive one or more requests from the host and configured to operate in a 5standby mode based on a condition related to a standby entry time, and the memory controller comprises: an operation mode controller configured to adjust the standby entry time based on previous host idle intervals that occur before a current host idle interval, each previous host idle interval defined as an interval between 1ohost busy periods and each host busy period defined as an interval between a reception of a corresponding request from the host and a transmission of a response to the corresponding request to the host, and further configured to determine an operation mode based on a comparison between the adjusted standby entry time and the current host idle interval; and 15an operation controller in communication with the operation mode controller to receive information from the operation mode controller on the operation mode and configured to control the memory device according to the operation mode, wherein the operation mode controller is further configured to adjust 20the standby entry time based on a number of first host idle intervals or another number of second host idle intervals, the first host idle intervals successively occurred as a part of the previous host idle intervals and longer than a reference interval and the second host idle intervals successively occurred as another part of the previous host idle intervals and shorter than or equal to the reference interval.  

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.

The independent claim 11 recites:
A memory controller for controlling a memory device, 
wherein the memory controller is in communication with a host to 1oreceive one or more requests from the host and configured to enter a standby mode in case that a standby entry time has been expired, and the memory controller comprises: 
a temperature sensor configured to sense an internal temperature of the memory controller; 
15an operation mode controller configured to adjust the standby entry time based on the internal temperature, and determine an operation mode based on the adjusted standby entry time and a host idle interval that is defined as an interval between host busy periods; and 
an operation controller configured to control the memory device 20according to the operation mode; 
wherein each of the host busy periods is a period between when a corresponding request is received from the host and when a response to the corresponding request is provided to the host.  

When considering the independent claim 11 as a whole, the prior art of record does not teach the limitations:  A memory controller for controlling a memory device, wherein the memory controller is in communication with a host to 1oreceive one or more requests from the host and configured to enter a standby mode in case that a standby entry time has been expired, and the memory controller comprises: a temperature sensor configured to sense an internal temperature of the memory controller; 15an operation mode controller configured to adjust the standby entry time based on the internal temperature, and determine an operation mode based on the adjusted standby entry time and a host idle interval that is defined as an interval between host busy periods; and an operation controller configured to control the memory device 20according to the operation mode, wherein each of the host busy periods is a period between when a corresponding request is received from the host and when a response to the corresponding request is provided to the host.  

Therefore, in the context of the independent claim 11 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 11 is allowable.

The independent claim 15 recites:
A method for operating a memory controller for controlling a memory device, the method comprising: 

determining an operation mode based on the adjusted standby entry time and the current host idle interval; and 
controlling the memory device according to the operation mode.

When considering the independent claim 15 as a whole, the prior art of record does not teach the limitations:  A method for operating a memory controller for controlling a memory device, the method comprising:  20adjusting a standby entry time based on a reference interval and previous host idle intervals that occur before a current host idle interval, each previous host idle interval defined as an interval between host busy periods and each host busy period defined as an interval between a reception of a corresponding request from a host and a transmission of a 150167919.165U.S. Patent Application Attorney Docket No.: 088453-8341.US00 response to the corresponding request to the host; determining an operation mode based on the adjusted standby entry time and the current host idle interval; and controlling the memory device according to the operation mode. 

Therefore, in the context of the independent claim 15 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 15 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwata et al. (US 2021/0294509 A1) discloses a memory system of an embodiment includes a non-volatile memory and a controller configured to control the accessing of the non-volatile memory according to commands from a host device. The controller is configured to set a mode transition time to a value according to a first command received from the host. The controller transitions from a first operating mode to a second operating mode, in which power supply is suspended to a predetermined circuit, when the time since the last command was received from the host device reaches the mode transition time. The controller maintains the second operating mode until another command is received from the host device.
Lee et al. (US 2019/0138225 A1) discloses a memory management method that includes: receiving a plurality of commands from a host system; counting a newest idle 
Yun et al. (KR 1020170042985) discloses a control circuit capable of controlling entry time to a lower power mode. The control circuit comprises: a low power mode entry controller which receives first input and output requests from a host, predicts a first idle time interval among idle time intervals to low power mode entry time based on distribution of the idle time intervals associated with the first input and output requests, and outputs a control signal from the low power mode entry time; a CPU controlling or implementing the low power mode entry controller; and a power control circuit responding to the control signal and making the control circuit enter the low power mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136